PALMER, J., with whom BERDON, J., joins,
dissenting. I disagree with the conclusion of the majority that the defendant was not entitled to a severance when he renewed his objection to consolidation at the conclusion of the evidence. In my view, the consolidation of the two charges impermissibly burdened the defendant’s constitutional right to refrain from testifying with respect to the assault count. Since I agree with the majority’s resolution of the defendant’s other claims, however, I dissent only as to part I B of the majority opinion.
Although most of the pertinent facts and procedural histoiy are set forth in the majority opinion, some further elaboration is necessary to place the defendant’s severance claim in proper context. As the majority has indicated, the defendant objected to the state’s pretrial motion for consolidation on the ground, inter alia, that joinder would unfairly interfere with his right both to testify in the arson case and not to testify in the assault case. Specifically, the defendant asserted that he had a strong need to testify in the arson case to explain that he had not intended to destroy or damage the correctional center, proof of which is an element of the crime of arson in the first degree; see footnote 2 of the majority opinion; and, conversely, that he had good reason not to testify in the assault case, both because the state already planned to introduce his exculpatory explanation for the urine-throwing incident and to prevent the introduction of his eleven felony convictions in that case. At that time, however, some two weeks *66before the commencement of the trial evidence, the defendant candidly acknowledged that he could not yet definitively state whether he would, in fact, testify in the arson case but not in the assault case. In light of the defendant’s inability to commit to a decision at that juncture, the trial court overruled the defendant’s objection to consolidation without prejudice to its renewal at a later time.
Several days thereafter, however, the defendant was notified by the state that it intended to introduce, in its case-in-chief in the assault case, testimony by Trooper Philip Pilletere that he had overheard the defendant threaten to “get” Officer Tanya Mercoucheff. This evidence, unknown to the defendant when he informed the court of his intention to refrain from testifying on the assault count, provided the defendant with compelling new reason to testify with respect to that count, namely, to rebut the state’s claim that he had assaulted Mercoucheff in retaliation for her treatment of him on February 2, 1993.
Trial thereafter commenced, with the state proceeding first on the arson count. Pilletere testified about his investigation of the fire, but not about the defendant’s threat against Mercoucheff. The prosecutor again represented, however, that the state intended to recall Pilletere during its case-in-chief on the assault count for the purpose of eliciting Pilletere’s testimony about the defendant’s threat to “get” Mercoucheff.
At the conclusion of the state’s evidence on the arson charge, the defendant testified in his own defense with respect to that count. Although the defendant admitted setting fire to his mattress on February 2, he asserted that he had done so not with the intent to destroy or damage the building but, rather, only for the purpose of gaining the attention of prison officials. At the conclusion of the arson case evidence, the prosecutor once *67again reiterated his intent to recall Pilletere to testily in the assault case concerning the defendant’s threat against Mercoucheff.
The state called only three witnesses in the assault case, which took less than one day to complete. One of these witnesses, Lieutenant Melvin Wells, testified about his conversation with the defendant, reciting for the jury the defendant’s exculpatory version of the urine-throwing incident. Notwithstanding the state’s earlier representations, however, it elected not to call Pilletere, or anyone else, to testify regarding the defendant’s threat to “get” Mercoucheff.
The defendant, who then rested without introducing any evidence on the assault count, immediately renewed his objection to consolidation of the two counts.1 He indicated that he had intended to testify as to that count in order to explain his alleged threat against Mercoucheff, but that he had elected not to do so when, to his surprise, the state rested without introducing any evidence of that threat. The defendant, in support of his motion, claimed that joinder of the two counts constituted an unreasonable interference with his right to testify with respect to the arson count and to refrain from testifying with respect to the assault count because the jury could not reasonably be expected to disregard the defendant’s lengthy criminal record in its consideration of the assault count. The trial court denied the defendant’s renewed application to sever the assault count and proceeded to charge the jury, which returned guilty verdicts on both counts.
In evaluating a request for severance founded upon a claim that the defendant wishes to testify as to one charge but not as to another, we have “approved of *68the analysis employed by the Court of Appeals for the District of Columbia in Baker v. United States, 401 F.2d 958, 977 (D.C. Cir. 1968), cert. denied, 400 U.S. 965, 91 S. Ct. 367, 27 L. Ed. 2d 384 (1970). Baker held that ‘no need for a severance exists until the defendant makes a convincing showing that he has both important testimony to give concerning one count and strong need to refrain from testifying on the other. In making such a showing, it is essential that the defendant present enough information — regarding the nature of the testimony he wishes to give on one count and his reasons for not wishing to testify on the other — to satisfy the court that the claim of prejudice is genuine and to enable it intelligently to weigh the considerations of “economy and expedition in judicial administration” against the defendant’s interest in having a free choice with respect to testifying.’ ” State v. Schroff, 198 Conn. 405, 409, 503 A.2d 167 (1986); see also State v. Rodgers, 198 Conn. 53, 65, 502 A.2d 360 (1985). Furthermore, a defendant is not entitled to a new trial based upon the trial court’s denial of a motion to sever unless it can be established that consolidation of the charges so adversely affected the defendant’s interest in testifying with respect to one charge but not another that, despite proper limiting instructions, the joint trial “resulted in a substantial injustice or prejudice.” State v. Schroff, supra, 410. I am persuaded that the defendant, at the time he renewed his request for a severance at the conclusion of the evidence, satisfied his heavy burden of demonstrating, first, a strong need to testify with respect to the arson count and to refrain from testifying with respect to the assault count, and second, substantial prejudice flowing from the joinder of the two charges for trial notwithstanding the limiting instructions of the trial court.2
*69In his argument for a severance at the conclusion of the evidence, the defendant articulated compelling reasons why he had testified in the arson case but not in the assault case. With respect to the arson charge, he explained that his testimony was necessary to apprise the jury that although he had set the fire, he had not intended to destroy or damage the prison facility, an essential element of first degree arson.3 On the other hand, the defendant explained that he had no need to testify with respect to the assault count because the state had already introduced his exculpatory version of the urine-throwing incident through the testimony of Wells, and that he had strong reason not to testify as to the assault count in order to prevent the introduction of his eleven prior felony convictions in that case. Since the record supports the explanation propounded by the defendant, the defendant satisfied the requirement that he had “ ‘both important testimony to give concerning one count and strong need to refrain from testifying on the other.’ ”4 Id., 409.
*70It must also be determined whether joinder of the counts was so harmful to the defendant in light of his demonstrated need both to testify in the arson case and to refrain from testifying in the assault case that a severance was required. I agree with the defendant that the introduction of his extensive criminal record in the arson case resulted in substantial prejudice to him in the assault case. “Evidence is prejudicial ‘when it tends to have some adverse effect upon a defendant beyond *71tending to prove the fact or issue that justified its admission into evidence.’ ” State v. Graham, 200 Conn. 9, 12, 509 A.2d 493 (1986), quoting United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980). As this court has previously acknowledged, “the prejudice generated by admission of [misconduct evidence or evidence of a prior conviction for impeachment purposes] is high.” State v. Jones, 234 Conn. 324, 344-45, 662 A.2d 1199 (1995); see also State v. Cooper, 227 Conn. 417, 427, 630 A.2d 1043 (1993); State v. Nardini, 187 Conn. 513, 523, 447 A.2d 396 (1982). It is inarguable that the prejudicial effect of such evidence is considerable when, as here, the jury is apprised that the defendant had previously been convicted of a large number of felony offenses.
Furthermore, in contrast to the limited admissibility of those prior convictions in the arson case, they were not admissible for any reason in the assault case. *72Although the trial court admonished the jury that it was not to consider the arson case evidence or the defendant’s eleven felony convictions in its consideration of the assault case, I think it unlikely that the jury was fully able to ignore the defendant’s lengthy record of felony violations. On occasion, even limiting instructions are not sufficient to ameliorate the harm arising from the introduction of a prior criminal record. See, e.g., State v. Wright, 198 Conn. 273, 278-79, 502 A.2d 911 (1986); State v. Keiser, 196 Conn. 122, 129-31, 491 A.2d 382 (1985).
In addition, it would have been especially difficult for the jury, in the particular circumstances presented, to disregard the defendant’s prior criminal history in its determination of the assault case. The jury, having been instructed that it could properly consider the defendant’s felony convictions in assessing his testimony on the arson charge, also had to evaluate the credibility of his explanation to Wells that he did not intentionally strike Mercoucheff with the urine. Indeed, the plausibility of the defendant’s exculpatory version of the urine-throwing incident was the only contested issue in the assault case. Thus, the jury was instructed that while it could properly consider the defendant’s prior felony convictions in evaluating the believability of his in-court explanation for the alleged arson, it could not properly consider his lengthy criminal record in determining the credibility of his out-of-court explanation for the alleged assault. It is at best problematic whether the jury could have so compartmentalized its review of the evidence.5
*73Finally, I disagree with the majority that considerations of judicial economy and efficiency served by joinder of the counts outweighed the defendant’s interest in ensuring that his right to testily with respect to one count and not the other was not impaired. Although the practical realities of a burdened judicial system require that significant weight be afforded those considerations, I nevertheless believe that the requested severance was, under the circumstances, required. My conclusion rests in no small measure on the fact that the state’s evidence on the assault count required the testimony of only three witnesses and lasted less than one day.
Considerations of judicial economy are concededly greatest when, as here, the defendant does not establish a strong need for severance until after the state has concluded its evidence. Under such circumstances, the showing of need for a severance must not only be especially strong, but the defendant must also have compelling reason why that need was not clearly articulated earlier in the proceedings, preferably before the commencement of trial. I am persuaded, however, that the defendant has satisfied this difficult burden in the peculiar circumstances of this case. The defendant, it is true, did not renew his objection to consolidation until the state had rested its case on the assault count. But he had no cause to do so at any earlier stage of the trial because the state, on three separate occasions, had represented in open court that it intended to introduce, *74in its case-in-chief on the assault count, testimony by Pilletere concerning the defendant’s threat to “get” Mercoucheff, powerful evidence of motive to which the defendant understandably believed a response was necessary.6 Thus, the defendant could not reasonably have renewed his severance claim any sooner than he did.7
In summary, the defendant, when he renewed his severance motion at the conclusion of the evidence, had established: (1) a strong need to testify with respect to the arson count and to refrain from testifying with respect to the assault count; (2) a high degree of prejudice resulting from a joint trial in light of his need both to testify as to one count and not to testify as to the other; (3) a persuasive reason why he could not have sooner demonstrated his strong need for a severance; and (4) relatively less compelling considerations of judicial economy given the brevity of the assault case. Thus, I am persuaded that, in the unusual factual and procedural context presented, the consolidation of the two charges impermissibly infringed upon the defendant’s right to refrain from testifying with respect to the assault count and, consequently, that he is entitled to a new trial on that count.8I therefore respectfully dissent.

 As the majority has noted, the defendant’s renewed objection to consolidation at the close of the evidence was, in effect, a motion for a mistrial on the assault count.


I agree with the majority that the trial court properly denied the defendant’s pretrial request for a severance under State v. Schroff, supra, 198 Conn. *69405, because at that time the defendant could not definitively represent to the court that he would testify as to one count but not the other.


 The defendant’s statement to Pilletere did not include his explanation that he had not intended to damage or destroy the building.


I disagree with the majority that the doctrine enunciated in State v. Schroff, supra, 198 Conn. 405, is inapplicable to the defendant’s renewed objection to consolidation simply because the objection was not made until after the defendant had testified as to the arson count and had elected not to testify with respect to the assault count. Contrary to the conclusion of the majority, the timing of the defendant’s renewed request for a severance is not dispositive of his claim under Schroff.
In the usual case, where a joint trial of two different charges has not been bifurcated, the state presents its case-in-chief as to both charges, followed by any evidence that the defendant chooses to adduce in defense thereof. In contrast to this case, therefore, a defendant generally will be required to decide whether to testify as to one or both of the charges at the same time. In such circumstances, when a defendant has demonstrated a strong need to testify with respect to one count and compelling reason not to testify with respect to the other, the adverse effect of the consolidation of the two charges on the accused’s “free choice with respect to testifying”; id., 409; arises before any trial testimony by the defendant. The majority, *70erroneously in my view, suggests that this is the only context in which a Schroff claim may be made.
The severance claim in this case arises in a different setting because the trial of the two charges had been bifurcated, with the arson case being tried first, followed by the assault case. Thus, the defendant was required to decide whether to testify with respect to the arson count before the state had presented any evidence on the assault count. Reasonably concluding that he had a strong need to testify with respect to the arson charge, he elected to do so. At that stage of the trial, the defendant could not properly have renewed his severance claim under Schroff because he did not have such a claim to make: he reasonably believed, in light of the state’s repeated and unequivocal representations that it intended to introduce the defendant’s alleged threat against Mercoucheff in the assault case, that it would be necessary for him to testify as to the assault charge. When, to the defendant’s surprise, the state reversed itself and rested its case on the assault count without introducing the alleged threat, the defendant immediately (1) informed the trial court that he would not be testifying due to the state’s change of position and (2) renewed his objection to consolidation of the two charges on the ground that the jury’s consideration of the assault count would be unfair in light of his decision not to testify with respect to that count.
Although presented in a somewhat unusual procedural context, the severance issue raised by this case implicates precisely the interests that are protected under Schroff. The doctrine set forth in Schroff is predicated on the principle that the state may not unduly burden a defendant’s right either to refrain from testifying; see, e.g., Griffin v. California, 380 U.S. 609, 614, 85 S. Ct. 1229, 14 L. Ed. 2d 106 (1965) (statement by court or prosecutor inviting jury to draw adverse inference from defendant’s failure to testify violates constitution “as a penalty imposed . . . for exercising a constitutional privilege”); or to testify in his own defense. See, e.g., Rock v. Arkansas, 483 U.S. 44, 51-53, 107 S. Ct. 2704, 97 L. Ed. 2d 37 (1987) (criminal defendant’s right to testify guaranteed under fifth, sixth and fourteenth amendments to federal constitution). In the present case, consolidation of the two charges impermissibly burdened the defendant’s right to remain silent with respect to the assault count because, notwithstanding his assertion of that right, *71the jury had nevertheless been apprised of his eleven prior felony convictions during the trial of the arson case. The mere fact that the unfair burdening of the defendant’s testimonial rights arose after, rather than before, his decision to testify as to one count but not the other does not render Schrojf inapplicable, for the effect of the consolidation of the two counts on the defendant’s “free choice with respect to testifying” is exactly the same in either case: the unreasonable impairment of the defendant’s constitutionally protected right to testify as to the arson count and to refrain from testifying with respect to the assault count. Furthermore, as previously discussed, the defendant’s objection to consolidation cannot be considered untimely because the defendant established both that joinder of the charges unfairly infringed upon his right to testify as to one count but not another and that the objection to consolidation could not reasonably have been made earlier in light of the state’s representations that it intended to introduce evidence necessitating the defendant’s testimony in response.
I also disagree with the majority’s conclusion that the defendant did not properly raise this claim in his renewed objection to consolidation at the close of the evidence. On the contrary, the defendant, in support of his request for a severance, explained that consolidation of the two counts would permit the jury to decide the assault case with full knowledge of the defendant’s eleven prior felony convictions even though he had elected not to testily with respect to the assault count. See footnote 18 of the majority opinion.


 The majority asserts that the defendant was not likely to have been unduly prejudiced in his defense of the assault case by virtue of the introduction of his numerous felony convictions in the arson case for two additional reasons: first, because the jury was aware that the defendant was incarcerated in the segregation unit of a correctional facility when the alleged crime was committed, and second, because the defendant acknowledged that he had thrown the urine intentionally, albeit not at Mercoucheff. I fail to see why his *73confinement, or the conditions thereof, have any bearing on the resolution of this case; for all the jury knew, the defendant was incarcerated awaiting trial on charges for which he was eventually exonerated. Moreover, the fact that the defendant admitted to throwing the urine at another inmate is not proof that he committed the more serious crime with which he was charged, assault on a correctional officer. Although I readily concede that the defendant is "[no] Mary Poppins,” he was nevertheless entitled to the same constitutional protections that we all enjoy, including the right to expect that his decision to remain silent would not be unreasonably impaired.


 As previously indicated, the state had reiterated its intention to introduce the defendant’s threat to “get” Mercoucheff as recently as immediately prior to the commencement of the evidence on the assault count. There is nothing in the record to indicate, however, and I do not suggest, that the state’s decision to rest without calling Pilletere was made in bad faith.


 I recognize the special difficulty that confronted the able trial judge in this case due to the fact that the defendant’s renewed claim for severance was not raised until so late in the trial. Generally, however, a severance claim based upon a defendant’s need both to testify with respect to one count and to refrain from testifying with respect to another will be susceptible to a definitive resolution much earlier in the proceedings than occurred in this case.


I agree with the msyority that the defendant is not entitled to a new trial on the arson count because consolidation of the two charges for trial did not unduly prejudice the defendant with respect to that charge.